PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/304,519
Filing Date: 26 Nov 2018
Appellant(s): ERNST et al.



__________________
Robert W. Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 
Claims 15- 29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Whitbeck (US20140004255), Taniguchi (US20140311438) and Maeda (US20040229078).
Regarding claim 15, Ernst teaches a method of coating a substrate by means of thermal spraying, wherein the substrate is a curved inner surface of a cylinder bore (abstract, paragraphs 0050) (a method of applying a coating on a curved surface). Ernst teaches a powder (paragraphs 0035 and 0054) is injected into a plasma beam of a plasma spraying device to coat the substrate (paragraphs 0052, 0054), wherein the plasma spray device comprising a gun arranged on a gun shaft (paragraph 0052, see figure 2) and said gun being configured to generate a jet of partially molten or completely molten particles from the powder by plasma (by way of an arc) (paragraph 0054), rotating at its own axis (paragraph 0052, figure 2) (rotating at a rotation frequency) (thermal spraying a powder coating material utilizing a thermal spraying device, said thermal spraying device comprising a gun arranged on a gun shaft and said gun being configured to: generate a coating jet from the powder coating material by way of an arc; rotating at rotation frequency). Ernst teaches the plasma gun rotating about its 
Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first material feed rate (F0)and a first rotating speed (N0) of the spraying device (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare with the standard coating data, and adjusting the spraying device based on the comparison data to have a second operating condition different from the first operating condition (a second conveyance rate of the powder coating material F1 and the second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency and a second rotation frequency) and providing the coating material in two different rate (a first conveyance rate and a second conveyance rate of the powder coating material) as suggested by Whitbeck in the method of applying a coating on a curved surface as disclosed by Ernst because 
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency is higher than the first rotation frequency. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second higher rotation frequency of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as suggested by Taniguchi in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck because Taniguchi teaches such increased rotation speed (rotation frequency) can restrict temperature rise of a cylinder bock when forming a thermally sprayed coating (paragraphs 0006 and 0032). Taniguchi further teaches the second rotation frequency N1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray coating to yield a desired thickness and also restrict temperature rise of a cylinder block when forming a thermally sprayed coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material (F1) is greater when gun is rotated at the second higher rotation frequency (N1). However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of coating decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance rate of the powder coating material such that the conveyance rate is greater when gun is rotated at the second higher rotation frequency than then the gun is rotated at the first rotation frequency (changing a conveyance rate of the powder coating material from F0 1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and also restricted the temperature of the coating as desired by Taniguchi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). It is noted that Applicant has not established criticality of the claimed range.

Regarding claim 17, Ernst teaches the thermal spray is plasma spray or HVOF spraying device (paragraph 0052, 0031).
Regarding claim 20, Whitbeck teaches the base rotation frequency and the base conveying rate is predetermined (paragraphs 0003 and 0038), and it is expected to base on the powder coating material.
Regarding claim 22, Since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness. It is noted that Applicant has not established criticality of the claimed range.
Regarding claim 23, Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034) and Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028). Thus, Taniguchi and Maeda teaches the thickness is determined by the rotation factor and conveying factor, respectively. 
Regarding claim 24, Ernst teaches the layer characteristic comprises at least adhesion strength (paragraphs 0063, 0071 and 0079).

Regarding claims 28, Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028). Therefore, it would have been within the skill of the ordinary optimize the powder feed rate (F1) in the process to yield the desired coating thickness. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established criticality of the claimed range.
Regarding claim 29, Ernst teaches the coating material is ceramic (paragraphs 0007 and 0078).
Regarding claim 31, Ernst teaches the coating material is metallic (paragraphs 0007, 0063 and 0078).
Regarding claim 32, Ernst teaches the metallic coating material is low alloy steel (paragraph 0063).
Regarding claim 33, Ernst teaches the coating is applied in multiple times to depositing multiple layers of the same material (paragraphs 0052-0053 and 0057).
Regarding claim 34, Ernst teaches the coating comprise a bond layer and a low alloy steel layer (paragraph 0063) (the coating is a multilayer coating consisting of layers having different characteristics). 
Regarding claim 35, Ernst teaches a method of coating a substrate by means of thermal spraying, wherein the substrate is a curved inner surface of a engine cylinder 
Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first material feed rate F0 and a first rotating speed N0 of the spraying device (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare with the standard coating data, and adjusting the spraying device based on the 1 and a second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined and is based on the powder coating material as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency N0 and a second rotation frequency N1) and providing the coating material in two different rate (a first conveyance rate F0 and a second conveyance rate of the powder coating material F1) as suggested by Whitbeck in the method of applying a coating on a curved surface as disclosed by Ernst because Whitbeck teaches such adjustment achieve an uniform coating thickness on the surface of the inner curved surface (paragraphs 0002 and 0026-0027).
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency N1 is higher than the first rotation frequency N0. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second higher rotation frequency N1 of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as 1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray coating to yield a desired thickness and also restrict temperature rise of a cylinder block when forming a thermally sprayed coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Reads on N1 is at least twice N0) It is noted that Applicant has not established criticality of the claimed range.
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material is grated when gun is rotated at the second higher rotation frequency. However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of thermal spray coating decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding 1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance rate of the powder coating material such that the conveyance rate is greater when gun is rotated at the second higher rotation frequency than then the gun is rotated at the first rotation frequency (changing a conveyance rate of the powder coating material from F0 to F1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). It is noted that Applicant has not established criticality of the claimed range.
Regarding claim 36, Ernst teaches a method of coating a substrate by means of thermal spraying, wherein the substrate is a curved inner surface of a engine cylinder bore (abstract, paragraphs 0008, 0050) (a method of applying a coating on a curved surface). Ernst teaches a powder (paragraphs 0035 and 0054) is injected into a plasma beam of a plasma spraying device to coat the substrate (paragraphs 0052, 0054), wherein the plasma spray device comprising a gun arranged on a gun shaft (paragraph 0052, see figure 2) and said gun being configured to generate a jet of partially molten or completely molten particles from the powder by plasma (by way of an arc) (paragraph 0054), rotating at its own axis during plasma spraying (paragraph 0052, figure 2) (rotating at a rotation frequency when the powder coating material is conveyed at a powder conveyance rate) (thermal spraying a powder coating material utilizing a thermal spraying device, said thermal spraying device comprising a gun arranged on a 
Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first material feed rate F0 and a first rotating speed of the spraying device N0 (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare with the standard coating data, and adjusting the spraying device based on the comparison data to have a second operating condition different from the first operating condition (a second conveyance rate of the powder coating material F1 and the second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency N0 and a second rotation frequency N1) and 
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency N1 is higher than the first rotation frequency N0. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second higher rotation frequency N1 of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as suggested by Taniguchi in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck because Taniguchi teaches such increased rotation speed (rotation frequency) can restrict temperature rise of a cylinder block when forming a thermally sprayed coating (paragraphs 0006 and 0032). Taniguchi further teaches the second rotation frequency N1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Reads on N1 is at least twice N0) It is noted that Applicant has not established criticality of the claimed range.
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material is greater when gun is rotated at the second higher rotation frequency. However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of thermal spray gun decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance 0 to F1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = N X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and also restricted the temperature of the coating as desired by Taniguchi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Whitbeck (US20140004255), Taniguchi (US20140311438) and Maeda (US20040229078), on claims 15- 29 and 31-36, and further in view of Barbezat (US6548195). 
Regarding claim 30, Ernst in view of Whitbeck, Taniguchi and Maeda teaches all limitations of this claim, except the ceramic coating material is one of TiO2 or CrO3. However, Barbezat teaches a method of coating a working surface of the cylinders of combustion engines by plasma spraying (abstract) and discloses the TiO2 and Al2O3ZrO2 (Ernst’s coating material, paragraph 0078) are functionally equivalent plasma spray coating material for working surface of the cylinders of combustion engines. Therefore, it would have been obvious to one of ordinary skill in the art to substitute TiO2 for Al2O3ZrO2 as plasma spray coating materials for working surface of the cylinders of combustion engines in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda.

 (2) Response to Argument
Ernst fails to teach not only a rotational frequency, but two different rotation frequencies (N1 is higher than N0), and fails to disclose not only a conveyance rate, but two different conveyance rates (F1 is greater than F0) (same argument for claim 15 on page 13 of the appeal brief, claim 35 on page 28-29, and claim 36 on pages 46-47). 
0). Ernst teaches the plasma spray device comprising a gun being configured to generate a jet of molten particles from the powder by plasma (paragraph 0054), and it rotates at its own axis (paragraph 0052, figure 2), thus, there is clearly one rotational frequency of the gun. (N0) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Whitbeck teaches a wire feed thermal spraying process, which is different from Ernst’s powder feed thermal spraying process, thus, it is not reasonable to modify Ernst’s with Whitbeck’s teaching of utilizing two different rotation frequencies and two different conveyance rates of the feedstock (same argument for claim 15 on pages 15-17 of the appeal brief, claim 35 on page 31-33, and claim 36 on page 48-50). 
The rejection is not intended to replace Ernst’s powder feed thermal spraying with Whitebeck’s wire feed thermal spraying. Whitebeck teaches a method of wire feed thermal (plasma) spraying to apply a coating in an inner surface of a cylindrical part (abstract, paragraphs 0003 and 0022), which is similar process of Ernst’s powder feed thermal (plasma) spraying to apply a coating in an inner surface of a cylindrical part (abstract and paragraph 0050). Whitebeck teaches to adjust and use a second rotation 1) of the gun and a second feedstock feeding rate (conveyance rate) (F1) to achieve a uniform thermal sprayed coating thickness (paragraphs 0002-0003, 0026-0027 and 0038). One of ordinary skill in the art would have recognize such benefit is applicable to Ernst also as Whitebeck and Ernst teach very similar thermal spraying processes, with the differences of power and wire as feedstock. However, the powder and wire are merely different forms of the feedstock, and one of the ordinary skill in the art would reasonably expected the changes of wire feed rate (conveyance rate of the wire) (Whitbeck) would have the same benefit with changing the conveyance rate of the powder (Ernst), because they are both feedstock feeding rate. In addition, Examiner disagrees that Whitbeck is intended to form a non-uniform coating. Whitebeck is intended to adjust the uniformity of the coating thickness on a inner curved surface (paragraphs 0002 and 0026-0027) by adjusting the rotation frequency of the gun and the feedstock feeding rate (conveyance rate), and uniformity is conventionally desirable for coating process, thus, it is reasonable to expect Ernst’s process is improved by Whitbeck’s teaching of adjusting and using two different rotation frequencies (N0 and N1)of the gun and two different feedstock feeding rates (conveyance rate, F0 and F1). In response to argument that Ernst would require an addition time delay to measure the coating after the first coating with the modification of Whitbeck which would increase the time and cost of Ernst’s process, such statement is merely opinions of Appellant’s, which is not supported by any fact or evidence from Ernst and Whitbeck that such modification is not desirable or renders the process inoperable. 

Taniguchi does not teach the thermal spray gun is rotated at a first rotational speed and at a second rotation speed higher than the first rotation speed (same argument for claim 15 on page 18-20 of the appeal brief, claim 35 on page 35-37, and claim 36 on pages 52-54)
Taniguchi teaches a rotational speed of the thermal spray gun is set to a value larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). Since Whitebeck teaches to use a first rotation speed (N0) and then adjust to a second different rotation speed (N1), the combination of Ernst in view of Whitebeck and Taniguchi teaches to use a first predetermined rotation speed N0 and a second higher rotation speed (N1, set to a value larger than the predetermined N0) for the benefit of restricting the heat input amount from the thermal spray to the substrate as disclosed by Taniguchi. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to the arguments regarding the combination of Ernst, Whitebeck and Taniguchi, these references are teaching a process of thermal spray coating on an inner surface of a cylinder bore, thus, they are all considered to be analogous art and it is reasonable to combine with the proper motivations, which are clearly discussed in the rejections. Appellant hasn’t provided any factual evidence from these references to show the combination and modification are not desirable or render the process inoperable. 

Maeda is a non-analogous art because it is not coating cylinder bores in cylinder blocks (same argument for claim 15 on pages 21-24 of the appeal brief, claim 35 on page 38-41, and claim 36 on pages 55-58). 
In response to applicant's argument that Maeda is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maeda teaches a method of thermal spraying a powder coating material (feedstock) while moving the spraying gun along the coating surface (paragraphs 0028), which is a similar process with Ernst, Whitbeck and Taniguchi (and also claimed invention) as they teach to thermal spray a coating on the inner surface of a cylindrical bore while rotating the spray gun inside the bore (also moving pass spraying gun along coating surface). Maeda teaches when the powder feed rate increases, the thickness of the coating also increases in a single pass of the gun on the surface (paragraph 0028), which is applicable to Ernst, Whitbeck and Taniguchi (one rotation of the gun is equal to a single pass of the surface). Thus, it is reasonable to combine the teaching of Maeda with Ernst, Whitbeck and Taniguchi. In response to Appellant’s arguments about there is no relationship of powder feeding rate and rotation rate as disclosed by Maeda. The rejection is based on Maeda teaches the powder feed rate increases (from F0 to F1), the thickness of the coating also increases in a single pass, and Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of the coating decreases (paragraph 0034), and it would be obvious to one of ordinary skill in the art to 0 (first conveyance rate) to F1 (second conveyance rate) in the process to compensate the reduced of thickness due to increase of rotation frequency (as disclosed by Taniguchi) and yield the desire coating thickness in light of the teaching of Maeda. In response to applicant's arguments against the references individually (including Whitbeck, Taniguchi and Maeda do not teach the relationship of the powder feeding rate and gun rotation rate), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Ernst, Whitbeck Taniguchi, Maeda and/or Barezat do not teach the coating is applied with reduced thermal stressed and fewer cracks (same argument for claim 15 on page 13-14, 17 and 21 of the appeal brief, claim 35 on page 28, 30, 33 and 37, and claim 36 on page 46-47, 50 and 54, and page 65-66).
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specify what does the coating is compared with in terms of reduced thermal stress and fewer cracks, thus the applied coating would inherently have a reduced thermal stress and fewer cracks compared to some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is intrinsic and is reasonably expected, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to a higher F1 and rotation frequency from N0 to a higher N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the 

None of the references teaches the predetermined scheme including F1, F0, N1 and N0 and FV. The references do no recognize the rotation rate and conveyance rate as result effective variables. Maeda’s conveyance rate is only applicant to a rotating thermal spray gun. Appellant has established the critically of the claimed range (to achieve a reduced thermal stresses and fewer cracks) (same argument for claim 15 on page 24-26 of the appeal brief, claim 35 on page 41-43, and claim 36 on page 58-60).
As discussed in the rejection, regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the 0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and also restricted the temperature of the coating as desired by Taniguchi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). 
It is noted that Applicant has not established criticality of the claimed range. It is well settled that the evidence relied upon to show the criticality should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see MPEP 716.02(b)); and to establish unexpected results over 
Taniguchi and Maeda clearly teach the rotational rates (by Taniguchi) and conveyance rates (Maeda and Taniguchi) are result effective variables (see rejections above). Maeda’s conveyance rate and relationship of the conveyance rate and coating thickness is applicable to thermal spraying coating with the coating material and gun are moving pass the surface of the substrate, which are also the method of Ernst, Whitbeck and Taniguchi (and claimed invention). 

Ernst, Whitbeck Taniguchi and/or Maeda do not teach the features of the dependent claims (pages 61-65).
All the features of the dependent claims are addressed by the rejections above. 

For the above reasons, it is believed that the rejections should be sustained.




Respectfully submitted,
/NGA LEUNG V LAW/Examiner, Art Unit 1717      
                                                                                                                                                                                                  Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.